Citation Nr: 9914261	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether real property received by the veteran in May 1997 was 
properly included as countable income for purposes of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.  In June 1997, the Department of Veterans 
Affairs (VA) Regional Office, Milwaukee, Wisconsin, reduced 
the veteran's award of improved disability pension effective 
in June 1997 based on a gift of 20 acres of real property 
from his mother in May 1997.  The veteran appealed from the 
decision, contending that the property should not have been 
considered as income but only as an increase in net worth.  
The case is now before the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been in receipt of improved disability 
pension for a number of years.  His awards had been based on 
his reports that he had no income from any source.

3.  In May 1997, the veteran submitted a quitclaim deed 
reflecting a transfer of 20 acres of land from his mother to 
himself in May 1997.  The land was valued at $8,000.

4.  In June 1997, the regional office reduced the veteran's 
award of improved disability pension effective June 1, 1997, 
based on $8,000 countable income.  Effective in June 1998, he 
was again paid the maximum rate based on no countable income.


CONCLUSION OF LAW

The gift of the real property valued at $8,000 received by 
the veteran in May 1997 was properly included as income for 
VA purposes for the 12 month period beginning in June 1997.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has submitted a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income in the year in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.

In this case, the record reflects that in May 1997 the 
veteran received a gift of 20 acres of real property from his 
mother.  The state real estate transfer return reflects that 
the value of the real estate was $8,000.  In June 1997, the 
regional office reduced the veteran's award of improved 
disability pension including the $8,000 value of the land as 
countable income effective June 1, 1997.

The veteran has maintained that the real property received 
from his mother should not be considered as countable income 
but rather as an increase in his net worth.  In this regard, 
although a number of exclusions from countable income are 
provided under 38 C.F.R. § 3.272, such as donations from 
public or private relief or welfare organizations, profit 
from the disposition of real or personal property other than 
in the course of a business and amounts in joint accounts in 
banks and similar institutions acquired by reason of the 
death of the other joint owner, the receipt of real property 
is not included among the exclusions.  In fact, under VA 
guidelines, a gift of property is considered countable income 
as received.  The value of the gift is the fair market value 
of the property at the time it is received.  M21-1, Part IV, 
Section 16.41(c)(a).  The record reflects that in a statement 
by the State Department of Natural Resources in June 1997 the 
real property in question was described as managed forest 
land and it was indicated that there were many rules and 
regulations that affected such land.  However, there was no 
indication that the veteran could not sell or otherwise 
dispose of the property subject to such rules and 
regulations.  Accordingly, under the circumstances, it is 
apparent that the gift of real property received by the 
veteran from his mother in May 1997 and valued at $8,000 was 
properly included as his countable income for purposes of 
improved disability pension effective in June 1997 under the 
end-of-the-month rule.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.660.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The real property received by the veteran in May 1997 was 
properly included as countable income for purposes of 
improved disability pension benefits.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Error! Not a valid link.

